               Case 3:19-cv-02498-VC Document 19 Filed 06/03/19 Page 1 of 11




 1
     Megan E. Lees (SBN 277805)
 2
     mel@tblaw.com
 3
     Robert P. Zahradka (SBN 282706)
     rpz@tblaw.com
 4   1455 Frazee Road, Suite 820
     San Diego, CA 92108
 5   Tel. (619) 501-3503

 6   Attorneys for Defendant
     National Default Servicing Corporation
 7
                                  UNITED STATES DISTRICT COURT
 8
                                 NORTHERN DISTRICT OF CALIFORNIA
 9

10   ROBERT BRANZUELA, an individual                CASE NO. 3:19-cv-02498-VC

11                                           DEFENDANT NATIONAL DEFAULT
                    Plaintiff,               SERVICING CORPORATION’S
12                                           NOTICE OF MOTION AND MOTION
            vs.                              TO DISMISS PLAINTIFF’S
13                                           COMPLAINT FOR FAILURE TO
     JPMORGAN CHASE BANK, a business entity; STATE A CLAIM UPON WHICH
                                             RELIEF CAN BE GRANTED;
14
     NATIONAL DEFAULT SERVICING              MEMORANDUM OF POINTS AND
15   COPORATION, a business entity; and DOES AUTHORITIES IN SUPPORT
     1-10, inclusive.                        THEREOF
16
                    Defendants.                     HEARING:
17                                                  Date: July 11, 2019
                                                    Time: 10:00 a.m.
18                                                  Courtroom: 4
                                                    Judge: Hon. Vince Chhabria
19                                                  Location: 450 Golden Gate Ave., 17th Floor
                                                              San Francisco, CA 94102
20

21

22

23   TO THE HONORABLE COURT, ALL PARTIES IN INTEREST, AND THEIR

24   COUNSEL OF RECORD:

25          PLEASE TAKE NOTICE that on July 11, 2019 at 10:00 A.M., or as soon thereafter as the

26   matter may be heard before the Honorable Judge Vince Chhabria at the United States District



     Case No. 3:19-cv-02498-VC                i                 NOTICE OF MOTION AND MOTION
                                                                        TO DISMISS
                Case 3:19-cv-02498-VC Document 19 Filed 06/03/19 Page 2 of 11




 1   Court, Northern District of California, located at the 450 Golden Gate Ave., 17th Floor, Courtroom
 2   4, San Francisco, CA 94102, Defendant National Default Servicing Corporation (“NDSC” or
 3   “Defendant”) will move this Court for an order dismissing it from Plaintiff’s Complaint (the
 4   “Complaint”) pursuant to Federal Rules of Civil Procedure (“FRCP”), Rule 12(b)(6), for failure
 5   to state a claim upon which relief can be granted (“Motion to Dismiss”). This motion is made on
 6   the grounds that Plaintiff has failed to plead sufficient facts to set forth any viable claim for which
 7   relief can be granted and/or the claims set forth by Plaintiff are inapplicable on their face.
 8          The motion will be made for all of the reasons set forth in the accompanying Memorandum
 9   of Point and Authorities, this Notice, the Request for Judicial Notice, the record before the Court,
10   and on such further argument and evidence that may be presented to the Court at or before the
11   hearing.
12          The motion is also brought following counsel for NDSC’s good faith attempt to meet and
13   confer with Plaintiff, however, an informal resolution could not be reached.
14

15   Date: June 3, 2019                                 Respectfully submitted,
16                                                      TIFFANY & BOSCO, P.A.
17
                                                        By: /s/ Megan E. Lees
18
                                                        MEGAN E. LEES (SBN 277805)
19                                                      Attorneys for Defendant, National Default
                                                        Servicing Corporation
20

21

22

23

24

25

26




     Case No. 3:19-cv-02498-VC                  ii                      NOTICE OF MOTION AND MOTION
                                                                                TO DISMISS
               Case 3:19-cv-02498-VC Document 19 Filed 06/03/19 Page 3 of 11




 1
                          MEMORANDUM OF POINTS AND AUTHORITIES
 2
                                         I.    INTRODUCTION.
 3

 4          Robert Branzuela (the “Plaintiff”) filed the instant complaint (the “Complaint”) to
 5   challenge a pending foreclosure sale of his real property. The Complaint includes three separate
 6   causes of action against NDSC and the beneficiary of a Deed of Trust encumbering Plaintiff’s real
 7   property for allegations of “dual tracking” pursuant to: (1) Violation of the Homeowner’s Bill of
 8   Rights, Cal. Civ. Code § 2924.11; (2) Violation of the Homeowner’s Bill of Rights, Cal. Civ.
 9   Code § 2923.7; and (3) Violation of 12 C.F.R. § 1024.41. As explained in detail below, each of
10   the causes of action asserted against NDSC fail to state a claim upon which relief can be granted.
11   As NDSC acts only as foreclosure trustee regarding the subject Deed of Trust, it does qualify as
12   a “mortgage servicer” or beneficiary under the California Homeowner’s Bill of Rights or the
13   CFPB Rules. Indeed, as the trustee, NDSC’s duties are limited by statute and California courts
14   have refused to impose any additional duties on a foreclosure trustee. Moreover, the Plaintiff has
15   not alleged that NDSC violated any of its statutorily imposed duties, and for this reason alone, the
16   Complaint must be dismissed in its entirety against NDSC. Based on the foregoing and as detailed
17   below, NDSC’s Motion to Dismiss should be granted as to NDSC, without leave to amend.
18                                 II.    FACTUAL BACKGROUND.
19          On or about March 7, 2003, the Plaintiff executed a promissory note and deed of trust (the
20   “Deed of Trust”) in favor of Washington Mutual Bank, FA (“WaMu”). The Deed of Trust pledged
21   the real property located at 30 Conifer Lane, Hillsborough, CA 94010 (the “Subject Property”) as
22   collateral for a loan in the amount of $2,500,000.00. Id. The Deed of Trust named WaMu as the
23   lender, and Plaintiff and Marietta V. Yujuico, Husband and Wife, as the trustor thereunder. (See
24   Request for Judicial Notice (“RJN”), Exhibit A.)
25          On April 5, 2012, NDSC was substituted in as trustee under the Deed of Trust by way of a
26   Substitution of Trustee. (See RJN, Exhibit B.) The Substitution of Trustee was recorded in the


     Case No. 3:19-cv-02498-VC                 1                      NOTICE OF MOTION AND MOTION
                                                                              TO DISMISS
               Case 3:19-cv-02498-VC Document 19 Filed 06/03/19 Page 4 of 11




 1   official records of San Mateo County on June 12, 2012. Id.
 2          After Plaintiff’s default on the obligations secured by the Deed of Trust, NDSC recorded a
 3   Notice of Default on May 31, 2018. (See Request for Judicial Notice, Exhibit C.) The Notice of
 4   Default indicates that, at the time of recording, the Plaintiff’s loan was due for the January 1, 2011
 5   installment payment and total payment arrears were $1,446,298.77. Id.
 6          After Plaintiff’s failure to cure the default within the time indicated in the Notice of Default,
 7   NDSC proceeded to record a Notice of Trustee’s Sale on December 3, 2018. (See Request for
 8   Judicial Notice, Exhibit D.) The Notice of Trustee’s Sale indicates that the estimated balance
 9   owing on the Deed of Trust at the time of recording was $3,219,640.27. Id.
10          Upon the filing of the instant Complaint, the Trustee’s sale was postponed.
11                                          III.       DISCUSSION.
12   A.     Legal Standard.
13          A court should dismiss a complaint when its allegations fail to state a claim upon which
14   relief can be granted. Federal Rules of Civil Procedure (“FRCP”), Rule 12(b)(6). Although a
15   complaint need only include “a short and plain statement of the claim showing that the pleader is
16   entitled to relief” (FRCP Rule 8(a)(2)), it must allege “sufficient factual matter, accepted as true,
17   to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 129 U.S. 662, 678 (2009)
18   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
19   plausibility when the pleaded factual content allows the court to draw the reasonable inference
20   that the defendant is liable for the misconduct alleged.” Ashcroft, 129 U.S. at 663 (citing Twombly,
21   550 U.S. at 556). A court should not accept “threadbare recitals of a cause of action's elements,
22   supported by mere conclusory statements” (Id.), or "allegations that are merely conclusory,
23   unwarranted deductions of fact, or unreasonable inferences." Sprewell v. Golden State Warriors,
24   266 F.3d 979, 988 (9th Cir. 2001). Further, a complaint must “contain either direct or inferential
25   allegations respecting all the material elements necessary to sustain recovery under some viable
26   legal theory.” Twombly, 550 U.S. at 562.


     Case No. 3:19-cv-02498-VC                     2                     NOTICE OF MOTION AND MOTION
                                                                                 TO DISMISS
                 Case 3:19-cv-02498-VC Document 19 Filed 06/03/19 Page 5 of 11




 1          Additionally, matters that are properly the subject of judicial notice may be considered
 2   along with a complaint when deciding a motion to dismiss for failure to state a claim. MGIC
 3   Indem. Corp. v. Weisman, 803 F.2d 500, 504 (9th Cir. 1986) (a court may take judicial notice of
 4   public records); Chandler v. United States, 378 F.2d 906, 909 (9th Cir. 1967) (a court may take
 5   judicial notice of its own records or records of any other court). As demonstrated herein, Plaintiff’s
 6   Complaint fails to state a claim against NDSC for violations of the California Homeowner’s Bill
 7   of Rights and the CFPB Rules because NDSC’s statutory conduct in recording foreclosure notices
 8   is privileged. Furthermore, NDSC could not be held liable for any acts or omissions pursuant to
 9   the aforementioned statutes because it is not, and never was, a beneficiary or servicer of the Deed
10   of Trust. Based on the foregoing and as detailed herein, NDSC's Motion should be granted without
11   leave to amend.
12   B.     The Plaintiff’s First, Second, and Third Causes of Action in the Complaint Fail to
            State a Claim Upon Which Relief Can Be Granted Against NDSC.
13
            NDSC is not a true trustee with fiduciary duties, but rather a common agent for the trustor
14
     and beneficiary, with duties exclusively defined by the Deed of Trust. Bae v. T.D. Service
15
     Company, 245 Cal.App.4th 89, 102 (2016); Jenkins v. JPMorgan Chase Bank, N. A., 216
16
     Cal.App.4th 497, 508 (2013); Orcilla v. Big Sur, Inc., 244 Cal.App.4th 982, 995 (2016). As a
17
     result, California courts have refused to impose duties on the trustee other than those imposed by
18
     statute or specified in the deed of trust. Heritage Oaks Partners v. First Am. Title Ins. Co., 155
19
     Cal. App. 4th 339, 345 (2007); see also, I.E. Associates v. Safeco Title Ins. Co., 39 Cal.3d 281,
20
     287-88 (1985) (“[T]here is no authority for the proposition that a trustee under a deed of trust
21
     owes any duties with respect to exercise of the power of sale beyond those specified in the deed
22
     and the statutes.”).
23
            1.       NDSC is Not a Mortgage Servicer or Beneficiary Under the Deed of Trust.
24
            The Plaintiff’s First, Second and Third causes of action allege that NDSC violated Civil
25
     Code §§ 2924.11, 2923.7 and 12 C.F.R. §1024.41 by not properly considering his request for a
26
     loan modification. (See Complaint, ¶¶ 34, 46, 53.) The Plaintiff alleges that the “Defendants”


     Case No. 3:19-cv-02498-VC                  3                       NOTICE OF MOTION AND MOTION
                                                                                TO DISMISS
               Case 3:19-cv-02498-VC Document 19 Filed 06/03/19 Page 6 of 11




 1   commenced foreclosure before a written determination of the loan modification application was
 2   filed and any appeal period expired; failed to provide a single point of contact with knowledge of
 3   Plaintiff’s situation or willing or capable of stopping the foreclosure sale. Id. While the above
 4   actions may be required by Civil Code §§2924.11, 2923.7 and 12 C.F.R. §1024.41, such
 5   requirements only apply to “mortgage servicers” or the beneficiary of the underlying loan.
 6   Plaintiff fails to state a claim against NDSC for the First, Second and Third cases of action in the
 7   Complaint because NDSC is not a “mortgage servicer” or a beneficiary within the meaning of the
 8   Homeowner’s Bill of Rights or CFPB Rules.
 9          Here, NDSC is merely the trustee under the subject Deed of Trust and the Plaintiff concedes
10   this fact in the Complaint. (See Complaint, ¶¶7, 20.) The California statutory scheme governing
11   nonjudicial foreclosures imposes several specific duties on “mortgage servicers.” Pursuant to
12   Civil Code §2920.5, a “mortgage servicer” is defined as follows:
13          “Mortgage servicer” means a person or entity who directly services a loan, or who
            is responsible for interacting with the borrower, managing the loan account on a
14          daily basis including collecting and crediting periodic loan payments, managing any
15
            escrow account, or enforcing the note and security instrument, either as the current
            owner of the promissory note or as the current owner's authorized agent. “Mortgage
16          servicer” also means a subservicing agent to a master servicer by contract.
            “Mortgage servicer” shall not include a trustee, or a trustee's authorized agent,
17
            acting under a power of sale pursuant to a deed of trust.
18   Civil Code §2920.5 (emphasis added).
19          Pursuant to Civil Code §2920.5, a trustee is specifically excluded from the definition of a
20   mortgage servicer. Furthermore, Plaintiff’s Complaint fails to plead facts that NDSC serviced the
21   subject loan or otherwise engaged in conduct prohibited by §§ 2924.11 and 2923.7. As a result,
22   Plaintiff’s Complaint fails to state a claim against NDSC for these causes of action.

23          Similarly, 12 C.F.R. § 1024.2(b)(26) states that a “servicer” means, “a person responsible

24   for the servicing of a federally related mortgage loan (including the person who makes or holds

25   such loan if such person also services the loan).” NDSC is not responsible for the servicing of the

26   subject loan, NDSC did not make the loan to Plaintiff, and NDSC is not a holder of the loan to



     Case No. 3:19-cv-02498-VC                 4                      NOTICE OF MOTION AND MOTION
                                                                              TO DISMISS
                 Case 3:19-cv-02498-VC Document 19 Filed 06/03/19 Page 7 of 11




 1   Plaintiff. Furthermore, Plaintiff’s Complaint fails to plead facts that NDSC serviced the subject
 2   loan, made the loan to Plaintiff, is the holder of the loan to Plaintiff, or otherwise engaged in
 3   conduct prohibited by the CFPB Rules. Based on the foregoing, Plaintiff cannot state a claim
 4   against NDSC under 12 C.F.R. § 1024.41. Accordingly, Plaintiff’s Complaint should be dismissed

 5   without leave to amend as to NDSC.

 6          2.       NDSC’s Actions in Recording Foreclosure Notices are Privileged Pursuant to
                     California Civil Code §§47 and 2924(d).
 7

 8          The acts and duties of a non-judicial foreclosure trustee under a deed of trust are authorized

 9   and governed by Civil Code §2924, et seq. With respect to the Trustee’s privilege in recording

10   non-judicial foreclosure notices, Civil Code § 2924(d) provides:

11          All of the following shall constitute privileged communications pursuant to Section
            47:
12
            (1)      The mailing, publication and delivery of notices as required by this section.
13          (2)      Performance of the procedure set forth in this article.
            (3)      Performance of the functions and procedures set forth in this article if those
14
                     functions and procedures are necessary to carry out the duties described in
15                   Sections 729.040, 729.050, and 729.080 of the Code of Civil Procedure.
16   Civil Code § 2924(d).
17          “Section 47 creates two privileges: (1) an absolute privilege, commonly called the litigation
18   privilege, that applies irrespective of the speaker’s motive (§ 47, subd. (b)); and (2) a qualified
19   privilege that ‘“applies only to communications made without malice.’” Schep v. Capital One,
20   N.A., 12 Cal. App. 5th 1331, 1337 (citing Hagberg v. California Federal Bank, 32 Cal.4th 350,
21   360 (2004); Kachlon v. Markowitz, 168 Cal.App.4th 316, 336 (2008)). “For the purposes of
22   section 47’s qualified privilege, ‘malice’ means that the defendant (1) ‘was motivated by hatred
23   or ill will towards the plaintiff,’ or (2) ‘lacked reasonable grounds for [its] belief in the truth of
24   the publication and therefore acted in reckless disregard of the plaintiff’s rights.’” Schep, 12 Cal.
25   App. 5th at 1337 (citing Sanborn v. Chronicle Pub. Co. (1976) 18 Cal.3d 406, 413; Taus v. Loftus
26   (2007) 40 Cal.4th 683, 721; § 48a, subd. (d)(4) (defining “actual malice” as “hatred or ill will


     Case No. 3:19-cv-02498-VC                  5                       NOTICE OF MOTION AND MOTION
                                                                                TO DISMISS
               Case 3:19-cv-02498-VC Document 19 Filed 06/03/19 Page 8 of 11




 1   toward the plaintiff”).)
 2           Plaintiff’s Complaint alleges that NDSC took one single action to violate Civil Code §§
 3   2924.11, 2923.7, and 12 C.F.R. § 1024.41, by recording a Notice of Trustee’s Sale on December
 4   3, 2018. NDSC asserts that its actions were privileged pursuant to § 47(b)’s absolute privilege and
 5   thus Plaintiff’s Complaint fails to state a claim against NDSC. Even assuming the most restrictive
 6   privilege applies for the purposes of arguendo, NDSC’s actions in recording the Notice of
 7   Trustee’s Sale are privileged pursuant to Section 47’s “qualified privilege” because its
 8   communications were made without malice. Indeed, the Plaintiff’s Complaint does not allege that
 9   NDSC’s actions in recording the Notice of Trustee’s Sale were malicious of done with ill will or
10   hatred. Furthermore, Civil Code § 2924(b) states:
11           In performing acts required by this article, the trustee shall incur no liability for any
             good faith error resulting from reliance on information provided in good faith by the
12           beneficiary regarding the nature and the amount of the default under the secured
13
             obligation, deed of trust, or mortgage

14   Civil Code § 2924(b). NDSC reasonably relied on the information provided to it by the beneficiary
15   under the Deed of Trust in recording the Notice of Trustee’s Sale. As a result, NDSC had
16   reasonable grounds for its belief in the truth of its contents and did not act with reckless disregard
17   in recording. Further, Plaintiff’s Complaint does not allege that NDSC lacked reasonable grounds
18   for proceeding with recording the Notice of Trustee’s Sale or otherwise acted with reckless
19   disregard for Plaintiff.
20           Based on the foregoing, Plaintiff’s Complaint fails to state a claim against NDSC for
21   violations of the aforementioned statutes because NDSC’s actions in recording the Notice of
22   Trustee’s Sale were privileged pursuant to Civil Code §§47 and 2924(d). Accordingly, Plaintiff’s
23   Complaint should be dismissed without leave to amend as to NDSC.
24   /././
25   /././
26   /././



     Case No. 3:19-cv-02498-VC                   6                       NOTICE OF MOTION AND MOTION
                                                                                 TO DISMISS
               Case 3:19-cv-02498-VC Document 19 Filed 06/03/19 Page 9 of 11




 1   C.      NDSC is Not a Necessary Party to This Action.
 2           FRCP 19 provides as follows:
 3           (1) Required Party. A person who is subject to service of process and whose joinder
 4
             will not deprive the court of subject-matter jurisdiction must be joined as a party if:
                    (A) in that person’s absence, the court cannot accord complete relief among
 5
                    existing parties; or
 6                  (B) that person claims an interest relating to the subject of the action and is
                    so situated that disposing of the action in the person’s absence may:
 7
                            (i) as a practical matter impair or impede the person’s ability to protect
 8                          the interest; or
                            (ii) leave an existing party subject to a substantial risk of incurring
 9                          double, multiple, or otherwise inconsistent obligations because of the
10
                            interest.

11   FRCP 19.

12           Here, NDSC is not a necessary party to this action as the Court can provide complete relief
13   in this case among the existing parties. Plaintiff’s claims relate to allegations of “dual tracking”
14   pursuant to a loss mitigation application. The Trustee has no involvement in loss mitigation
15   applications which are the sole responsibility of a mortgage servicer and the beneficiary under a
16   deed of trust. To the extent the beneficiary is liable for violations of the statutes alleged in
17   Plaintiff’s Complaint, relief can be afforded to Plaintiff without NDSC’s involvement in this
18   litigation. Furthermore, NDSC has no interest in the subject property, the subject loan, or the Deed
19   of Trust. As a result, disposing of this litigation in NDSC’s absence will not impede any of its
20   rights or leave any existing party subject to any risk. As the actions of a foreclosure trustee can
21   only be taken at the behest of the beneficiary, NDSC is not a required party to this action.
22   /././
23   /././
24   /././
25   /././
26   /././


     Case No. 3:19-cv-02498-VC                   7                       NOTICE OF MOTION AND MOTION
                                                                                 TO DISMISS
              Case 3:19-cv-02498-VC Document 19 Filed 06/03/19 Page 10 of 11




 1                                      IV.       CONCLUSION.
 2          Based on the foregoing, NDSC respectfully requests that this Court grant its Motion to
 3   Dismiss without leave to amend as to NDSC, as the deficiencies in Plaintiff’s Complaint cannot
 4   be cured by amendment.
 5   Date: June 3, 2019                       Respectfully submitted,
 6

 7                                            TIFFANY & BOSCO, P.A.
 8
                                              By: /s/ Megan E. Lees
 9
                                              MEGAN E. LEES (SBN 277805)
10                                            Attorneys for Defendant, National Default Servicing
                                              Corporation
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     Case No. 3:19-cv-02498-VC                8                    NOTICE OF MOTION AND MOTION
                                                                           TO DISMISS
              Case 3:19-cv-02498-VC Document 19 Filed 06/03/19 Page 11 of 11




 1

 2                                        PROOF OF SERVICE

 3    I am employed in the County of San Diego, State of California. I am over the age of 18 years
      and not a party to the within action. My business address is 1455 Frazee Road, Suite 820, San
 4    Diego, CA 92108. On June 3, 2019, I served the attached DEFENDANT NDSC’S NOTICE
      OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT FOR
 5    FAILURE TO STATE A CLAIM UPON WHICH RELIEF CAN BE GRANTED;
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF; on
 6    the parties to this action by serving:
 7

 8
                   Matthew Mellen, Esq.                 Joseph Edward Addiego, III, Esq.
                Duncan McGee Nefcy, Esq.                   Davis Wright Tremaine LLP
 9                MELLEN LAW FIRM                       505 Montgomery Street, Suite 800
               1050 Marina Village Parkway,               San Francisco, CA 94111-6533
10
                          Suite 102                    (Attorneys for JPMorgan Chase Bank)
11                  Alameda, CA 94501
                   (Attorneys for Plaintiff)
12

13
            [X ] (BY U.S. MAIL) I am readily familiar with the practices of this office for
14   collection and processing of correspondence for mailing with the United States Postal Service.
     Correspondence placed for collection is deposited with the United States Postal Service with the
15   postage thereon fully prepaid on the same day. On the date stated above, I placed an original or
16
     true copy of the foregoing document(s) described herein in an addressed, stamped, sealed
     envelope for collection and mailing following ordinary business practices.
17
            []     (BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
18   TRANSMISSION OR EMAIL) I served the following persons and/or entities by personal
19   delivery, overnight mail service, or (for those who consented in writing to such service method),
     by facsimile transmission and/or email as follows:
20

21
            I declare under penalty of perjury under the laws of the State of California that the
22   foregoing is true and correct.

23          Dated: June 3, 2019                By:    /s/ Megan E. Lees
                                                      Megan E. Lees, Declarant
24
                                                      1455 Frazee Road, Suite 820
25                                                    San Diego, CA 92108

26




     Case No. 3:19-cv-02498-VC                 1                        PROOF OF SERVICE
